Citation Nr: 1811612	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  12-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for partial loss of right infraspinatus and supraspinatus muscle power with injury to subluxating internal clavicular joint, current;y evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in May 2014 via videoconference.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In December 2014 and May 2017, the Board remanded the issues for additional development.  Based on the completion of the requested development and the readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran is right-hand dominant.

2.  The Veteran's right shoulder disability is manifested by severe impairment of Muscle Group IV, as well as periarticular pathology productive of painful motion.  Shoulder flexion and abduction are between 90 degrees and 180 degrees, with no additional loss of motion due to such factors as pain, weakness, incoordination, lack of endurance, fatigability, or flare ups.  There has been no shoulder ankylosis or impairment of the humerus, clavicle, or scapula.

3.  The Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent for partial loss of right infraspinatus and supraspinatus muscle power with injury to subluxating internal clavicular joint have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.41, 4.45, 4.56, 4.73, Diagnostic Code (DC) 5304 (2017).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  Here, the undersigned clarified the issues on appeal and made inquiry as to the existence of outstanding evidence.  In addition, based in part on the evidence presented at the hearing the matter was remanded for additional development.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, the Board acknowledges January 2018 arguments of the Veteran's representative that the that the July 2017 examination report "did not adequately assess [the Veteran's] condition in that he is not able to keep up with physical demands of manipulation required in that profession that involves raising his arms to manipulate his patients..."  The foregoing was specifically mentioned in the examination report and such contentions will be considered by the Board herein.  The Board finds no other basis for finding the examination report inadequate or other basis for remanding the claims for additional examination.  

Neither the Veteran nor his representative otherwise has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Relevant Factual Background

In June 2011, the Veteran reported right shoulder pain and numbness and tingling in the right wrist, hand, and fingers.  On examination, there was equal strength in the bilateral upper extremities, good range of motion in both shoulders, and no popping or clicking in the shoulders.  There was pain in the right shoulder at the acromion process and axilla.  Empty-can testing was negative.  X-rays showed mild degenerative joint disease.  

August 2011 EMG testing was positive for right carpal tunnel syndrome.  

The Veteran was afforded a VA contract examination for the numbness in the right shoulder in September 2011.  Current symptoms included weakness, stiffness, fatigability, and pain.  The Veteran denied swelling, heat, redness, giving way, lack of endurance, locking, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  Flare-ups occurred 1 to 8 times per month, each lasting 1 to 2 hours.  His pain was 6 out of 10 during flare-ups and they were precipitated by physical activity and alleviated by rest.  During flare-ups, he had difficulty raising his arm and there was numbness and tingling in the arm, hand, fingers, and shoulder.  There were no incapacitating episodes or hospitalizations for the right shoulder.  The Veteran was right-hand dominant.  On examination, there was no loss of deep fascia or muscle tone or substance in the relevant muscle group.  The examiner found no evidence of lowered endurance or impaired coordination.  Muscle strength was 4 out of 5 and the muscle injury did not affect the function of the particular body part it controlled.  There was no muscle herniation and the muscle injury did not involve any tendon, bond, joint, or nerve damage.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was no ankylosis.  The Veteran had full range of motion in the bilateral shoulders.  Repetitive motion testing did not result in additional degree of limitation.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Peripheral nerve involvement was not evident during examination.  X-rays of the right shoulder were negative.  

The Veteran was afforded a VA contract examination for the numbness in the right hand and fingers in November 2011.  Right hand and finger symptoms had been present for 15 years and he experienced the symptoms with activities such as writing.  Following examination, the examiner diagnosed right wrist carpal tunnel syndrome and most likely occurred over time and was unrelated to the service-connected right shoulder disability, as the right shoulder disability would not cause median nerve entrapment at the right wrist, especially many years after the in-service injury.  All hand and wrist symptoms were attributed to the carpal tunnel syndrome.

In a November 2011 statement, the Veteran indicated that he believed all the problems with his right upper extremity (including numbness in the hands and fingers and any diagnosed carpal tunnel syndrome) were due to his service-connected right shoulder disability.  The Veteran also reported increasing pain and other problems about 7 years previously.  

A December 2011 VA physical therapy record included complaints of pain, including on a "throwing motion."  At that time, pain was 6 out of 10.  Stability testing was normal and shoulder flexion and abduction were normal.  Muscle strength testing showed forward flexion of 4 out of 5, abduction was between 3+ and 4 out of 5.  

In his January 2012 notice of disagreement, the Veteran indicated that during his prior VA examination it appeared that the examiner spent most of the time examining the carpal tunnel, rather than the right shoulder.  

In January 2012, the Veteran discussed right shoulder pain that was constant and dull and described as 5 out of 10.  He was not taking any medication for the pain, but did use ice.

A March 2012 VA treatment record noted that the Veteran had previously been experiencing pain while doing odd jobs for members of his church, but since it was winter he had not been doing any jobs or having any problems.  On examination, the Veteran had abduction to 160 degrees with full forward flexion.  There was no shoulder instability and Hawkins, impingement, and empty can testing were negative.  Reflexes were normal and there were no paresthesias.  Strength was 5 out of 5 in all planes and hand and wrist strength was good.  There were palpable muscle spasm within the upper trapezius, lower trapezius, and rhomboid muscles.  The assessment was right posterior shoulder muscle spasm.  

A May 2012 Shoulder and Arm Conditions Disability Benefits Questionnaire is of record.  There were diagnoses of right shoulder degenerative joint disease and rotator cuff injury.  There were flare-ups that limited his lifting and overhead activities.  Range of motion testing showed right shoulder flexion to 150 degrees, with objective evidence of pain at 90 degrees; and abduction to 140 degrees, with objective evidence of pain at 110 degrees.  There was no objective evidence of pain and full motion in the left shoulder.  There was no change in motion following repetitive use testing.  There was functional loss due to less movement than normal and pain on movement.  There was tenderness to palpation, but no guarding.  Muscle strength was normal in both shoulders and there was no ankylosis.  Hawkins' Impingement Test was negative on the right, but Empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis tests were positive on the right.  There was no history of recurrent dislocation, malunion, or nonunion of the shoulder joints.  Occupational functioning was limited in jobs requiring lifting and overhead activity.  X-rays showed mild degenerative changes to the right acromioclavicular joint without other acute bony abnormality noted.  

In a May 2012 statement, the Veteran reported that during the last 7 to 10 years he had been having problems working as a chiropractor.  He closed his office in 2003 or 2004 and thereafter tried to work lawn mowing, tree trimming, and similar activities.  Most recently, the Veteran had taken a paper route, but had given it up in July 2011.  He was able to work for a day, but afterwards would be in pain and unable to work for a few days.  Once the pain subsided, he was able to go back to work for another day.    

During his May 2014 Board hearing, the Veteran described increased pain and stiffness in the right shoulder.  He limited his activities and his most significant difficulty was raising his arm above his head.  The Veteran stated that he had to quit work as a chiropractor due to the right shoulder pain.  Thereafter, he also tried to deliver paper for about 6 months and had not worked since 2010 or 2011.  He also had difficulty working on the computer due to his hand and arm going to sleep and numbness in the fingers.  

In an August 2015 statement, the Veteran reported that he was forced to retire from work as a chiropractor in approximately 2004 due to pain in the right shoulder.  At that time, it hurt only when adjusting patients.  After stopping his chiropractic work, the Veteran tried various other jobs, such as throwing newspapers and mowing lawns, but experienced similar problems.  Currently, he had right shoulder pain and finger numbness while typing, as well as continued pain with physical activities involving the right shoulder.  

A September 2015 Muscle Injuries Disability Benefits Questionnaire is of record.  The examiner noted diagnoses of partial loss of right infraspinatus and supraspinatus muscle power with injury to subluxating internal clavicular joint and right acromioclavicular joint degenerative changes.  The Veteran reported a worsening of the right shoulder problems, including pain, numbness, and an inability to do work.  The Veteran was right-hand dominant.  There was some impairment of muscle tone.  There was consistent loss of power, consistent weakness at a more severe level, consistent lowered threshold for fatigue, and consistent fatigue / pain.  On muscle strength testing, shoulder abduction was 3 out of 5, elbow flexion was 4 out of 5, and the other muscle groups were 5 out of 5.  There was no evidence of muscle atrophy.  Remaining right shoulder function was not such that the Veteran would have been equally well served by amputation with prosthesis.  The right shoulder disability affected the Veteran's ability to work in that when typing a letter he would get numbness in the neck down the right arm and wrist even when sitting.  As to the effect of the right shoulder disability on the Veteran's occupational functioning, the examiner noted that due to weakness and limited motion the Veteran would be limited to only performing 50 percent of sedentary work activities.  He could not consistently perform light (20 pounds occasionally) or medium type (50 pounds occasionally) work duties due to the inability to list, push, or pull objects below waist level, at waist level, or at or above shoulder level.  He could not perform repetitive type work even if sedentary due to the negative affect these micro movements would have on the supraspinatus and infraspinatus muscle groups.  There was a danger of further damage to the right shoulder disability due to repetitive work and ongoing pain, weakness, and fatigue of the right shoulder muscles.  The Veteran could not do work involving lifting, pulling any object at or above shoulder height due to weakness and possibility of more damage to the right shoulder girdle muscles.  He also could not do sedentary jobs requiring constant or frequent abduction, flexion, extension, or external rotation of the shoulder.  The Veteran, therefore, could function in limited and selective sedentary jobs.  The examiner noted that the majority of sedentary jobs required the use of both upper extremities and the Veteran would be unable to use the right shoulder for more than one-third of an 8 hour work day.  The Veteran was right-hand dominant, which would further limit his ability to perform sedentary employment given the problems with the right shoulder.  

In a December 2015 statement, the Veteran indicated that the problem with activities involving the right shoulder was not at the time of engaging in the activities, but later that day and the following day there was considerable pain.  He had stopped seeing patients as a chiropractor due to the pain and had also been unable to work in activities like throwing papers and mowing yards.  Even typing the statement had necessitated that the Veteran stop on multiple occasions to shake his right arm because it had gone numb.  Using a mouse on the computer resulted in similar numbness.

In July 2017, the Veteran underwent a VA Shoulder and Arm Conditions Disability Benefits Questionnaire.  The examiner noted review of the claims file.  The examiner noted a diagnosis of left acromioclavicular joint osteoarthritis and right shoulder infraspinatus and supraspinatus muscle power with status post injury to subluxating internal clavicular joint.  The Veteran reported worsening of the right shoulder disability over the past 10 years.  The Veteran was right-hand dominant.  He described flare-ups in the right shoulder, specifically severe pain and difficulty raising his arm or lifting anything.  There were no flare-ups involving the left shoulder.  There was functional loss due to limited overhead activity, problems lifting, and difficulties with household chores.  On testing, right shoulder range of motion showed flexion from 0 to 130 degrees, abduction from 0 to 100 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 70 degrees.  There was noted tenderness to palpation, but no evidence of pain with weight bearing or evidence of crepitus.  There was objective evidence of pain on passive, non-weight bearing range of motion of the right (but not left) shoulder.  There were no problems with the left shoulder, including evidence of pain on range of motion testing, including with weight bearing.  Repetitive motion testing of the right shoulder did not result in further loss of function or range of motion.  The Veteran was not being examined during a flare-up, but during such times there would be additional functional loss due to pain, fatigue, and lack of endurance.  There was reduced muscle strength of 4 out of 5 in forward flexion and abduction of the right shoulder, but without evidence of muscle atrophy.  There was no ankylosis.  There was no suspected issue with the right rotator cuff and Hawkins' impingement test, empty-can test, external rotation infraspinatus strength test, and lift-off subscapularis test all were negative for the right shoulder.  There was no suggestion of shoulder instability, dislocation, or labral pathology.  There was no suspected clavicle, scapula, acromioclavicular (AC) joint, or sternoclavicular joint condition.  There was no loss of head, malunion, or nonunion of the humerus.  The examiner noted the Veteran was trained as a chiropractor and was unable to keep up with the physical demands of manipulation required in that profession.  He was not limited to sedentary desk work by the shoulder disability, although he had other issues involving the back and neck that limited his ability to perform sedentary job tasks.

Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate DCs identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2017).  

Currently, the Veteran's right shoulder disability is rated as 20 percent disabling under DC 5304 for moderately severe impairment of Muscle Group IV.  The Veteran contends that the current 20 percent disability rating does not fully contemplate the severity of his disability.

DC 5304 pertains to Muscle Group IV, the intrinsic muscles of the shoulder girdle which include the supraspinatus, infraspinatus and teres minor, subscapularis, and coracobrachialis muscles.  The functions of these muscles are stabilization of the shoulder against injury in strong movements, holding the head of the humerus in the socket, abduction, and outward and inward rotation of the arm.  38 C.F.R. § 4.73, DC 5304. 

Under DC 5304, for the major arm (as applicable in this case), slight impairment is assigned a noncompensable rating; moderate impairment is assigned a 10 percent rating; moderately severe is assigned a 20 percent rating; and severe is assigned a 30 percent rating.  Id.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d). 

A slight disability of the muscles contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  38 C.F.R. § 4.56(d)(1).  Objectively, there is a minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue. 

A moderate disability of the muscles may result from through and through or deep penetrating wounds of relatively short track by a single bullet or small shell or shrapnel fragment.  The absence of the explosive effect of a high velocity missile and of residuals of debridement or of prolonged infection also reflects moderate injury.  The history of the disability should be considered, including service department records or other sufficient evidence of hospitalization in service for treatment of the wound.  Consistent complaints on record from the first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, and an effect on the particular functions controlled by the injured muscles should be noted.  Evidence of moderate disability includes entrance and (if present) exit scars which are linear or relatively small and so situated as to indicate relatively short track of missile through muscle tissue, signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus, and of definite weakness or failure in comparative tests.  38 C.F.R. § 4.56(d). 

A moderately severe disability of the muscles is characterized by evidence of a through and through or deep penetrating wound by a high velocity missile of small size or a large missile of low velocity, with debridement or with prolonged infection, or with sloughing of soft parts, or intermuscular cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Objective findings should include relatively large entrance and (if present) exit scars so situated as to indicate the track of a missile through important muscle groups.  Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance or moderate loss of normal firm resistance of muscles compared with the sound side may be considered.  Tests of strength and endurance of the muscle groups involved may also give evidence of marked or moderately severe loss.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under 38 C.F.R. § 4.71a, DC 5201, the following ratings apply to limitation of motion of the major extremity: a 20 percent rating is warranted when arm motion is limited to shoulder level; a 30 percent rating is warranted when arm motion is limited to midway between the side and shoulder level; and a 40 percent rating is warranted when arm motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

The normal ranges of motion of the shoulder are 180 degrees of forward elevation (flexion) and abduction (90 degrees is shoulder level), and 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2017).

The Board concludes that the evidence of record shows a right shoulder disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating for severe impairment of Muscle Group IV.  See 38 C.F.R. § 4.7.  As discussed above, the Veteran reports that his right shoulder problems allow him to use the shoulder in close to a normal manner for one day, but the following several days he has difficulty with shoulder motion (including abduction and rotation) such that he is unable to engage in overhead activities or other activities with the shoulder due to significant pain.  In light of the Veteran's education and training as a chiropractor and the other medical evidence discussed above, the Board concludes that a 30 percent rating is warranted for the entire appellate time period under DC 5304.  A 30 percent rating is the highest rating available under DC 5304.

The Board finds that a rating greater than 30 percent is not warranted under any other DC for any period on appeal.  As to the other Muscle Groups involving the shoulder and arm (DCs 5301 through 5306), several of these DCs permit a 40 percent rating for the dominant extremity.  That said, given that the objective evidence of record has shown limitation of abduction and rotation of the shoulder, the Board finds that a rating under DC 5304 is most appropriate.  In that regard, the Board has considered the Veteran's complaints of difficulty with overhead activities, in particular, during periods of flare-ups and acknowledges that DC 5301 contemplates problems with overhead activities.  That said, there has been flexion and abduction of the shoulder to greater than shoulder level during all objective testing and all records are consistent as to the absence of muscle atrophy in the muscle governing right shoulder movement, which clearly demonstrates that the Veteran retains the ability to use his right shoulder in close to a normal manner, to include duration of use and overhead activities, and that he, in fact, does so.  In light of the foregoing, the Board finds that the most appropriate rating under the Muscle Group DCs is DC 5304 and not DC 5301 or any of the others.  

As to the Veteran's limited motion in the right shoulder, assigning a separate evaluation for limitation of motion of the shoulder is not warranted as DC 5304 contemplates limitation of motion, including rotation and abduction of the shoulder joint.  See 38 C.F.R. § 4.14 (2017) (The evaluation of the same disability under various diagnoses is to be avoided).  Based upon the initial rating decision, it is clear that the original right shoulder rating was based upon the presence of periarticular pathology productive of painful motion with no actual limitation of motion at that time.  38 C.F.R. § 4.59.  During the current appellate time period, the Veteran has been able to perform shoulder flexion and abduction both to between 90 degrees (shoulder level) and 180 degrees, even accounting for pain.  There were no changes in the ranges of shoulder motion after repetitive use.  Thus, even considering the Veteran's reports, the evidence indicates that his right shoulder symptoms are not so disabling to actually or effectively result in limitation of arm motion to 25 degrees from his side, the requirement for the next higher percentage rating based on limitation of motion of the arm of the major extremity without evidence of ankylosis (i.e., a 40 percent rating) under DC 5201.  See 38 C.F.R. § 4.71a, DC 5201. 

No higher rating under a different DC can be applied.  The Board notes that there are other DCs relating to shoulder disorders, such as DC 5200 (ankylosis of the shoulder), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).  However, the Veteran's right shoulder disability is not manifested by an impairment of the humerus, clavicle, or scapula, and therefore DCs 5202 and 5203 are inapplicable.  Furthermore, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right shoulder, so it is clearly not ankylosed.

To the extent that the Veteran's x-rays show evidence of arthritis, DC 5003 states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints affected, which in this case would be DC 5201.  38 C.F.R. § 4.71a, DC (2017).  Thus, there can be no separate rating for any evidence of arthritis, as painful motion already is contemplated in the rating assigned under DC 5304.  

Finally, the Board does not find any evidence to warrant a separate or higher rating for neurological symptoms.  See 38 C.F.R. § 4.124a, DCs 8510, 8511, 8610, 8611, 8710, 8711 (2017).  The Board acknowledges the Veteran's reports of numbness in the shoulder, arm, hand, and fingers.  The hand and finger numbness has been attributed entirely to his carpal tunnel syndrome.  As to the shoulder and arm numbness, examiners have considered the complaints, but have explicitly or implicitly found no neurological disabilities associated with the service-connected right shoulder disability.  Other than the Veteran's broad and general assertions as to an association between his numbness and his service-connected right shoulder disability he has provided no basis or rationale for such assertions.  Given that his assertions as to several areas on the body (i.e. the hand and fingers) have been diagnostically attributed to another disability, the Board finds the Veteran's overall contentions as to an association between any area of numbness and his service-connected right shoulder disability of extremely limited probative weight.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the right shoulder, including days when he is not able to use the right shoulder after using it extensively previously.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the original grant of a 20 percent rating under DC 5304 and the 30 percent rating assigned herein, are based in part on the Veteran's right shoulder pain and, as such, his continued pain in the joint already is contemplated in the disability rating currently assigned.  Moreover, the Board notes that multiple examiners have not found additional limitation due to pain on repetitive motion or due to flare-ups of pain.  In addition, the Board also finds it extremely significant that multiple examination and treatment records have noted the absence of muscle atrophy and generally good muscle strength.  Thus, despite the Veteran's reported problems associated with the right shoulder, he clearly is able to use the right shoulder in close to a normal manner, to include duration of use, and, in fact, does so.  See 38 C.F.R. § 4.40 (noting that, "A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.").  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's right shoulder disability.  The Board acknowledges the Veteran's contentions that he is able to use the right shoulder in a normal manner for an entire day, but that thereafter for the next several days he is unable to use the shoulder at all.  The Board certainly recognizes that the right shoulder results in a significant degree of impairment, but the Board finds the foregoing evidence of normal or near normal muscle strength and the absence of atrophy speaks against these lay contentions of extended periods of an inability to use the right shoulder.  More importantly, examinations have repeatedly established that he has no limitation of flexion or abduction to less than shoulder level (even accounting for pain).  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 30 percent for the Veteran's right shoulder disability.  Furthermore, the Board concludes that this award is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

In this case, the Board notes that the Veteran's sole service-connected disability is his left shoulder disability (discussed above), rated as 30 percent disabling.  

Thus, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 1.  For a Veteran to prevail on a claim for entitlement to TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough; the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds no evidence of record suggesting that the Veteran's case is outside the norm requiring extraschedular consideration.

In reaching that conclusion, the Board acknowledges that the Veteran has not worked since approximately mid-2011.  In addition, he has reported leaving several jobs because he was unable to perform the duties due to his right shoulder disability.  As discussed above, the Veteran's primary employment was as a chiropractor and subsequently worked mowing lawns, trimming trees, and delivering newspapers.  The Board acknowledges the Veteran's reports of an inability to work due to his right shoulder symptoms and the medical evidence supports those assertions to a significant degree.  That said, even the 2015 examination report, discussed above, acknowledged that while the Veteran would not be able to participate in certain types of sedentary work there were other jobs he could do.  The Veteran would be limited to sedentary work not involving significant use of the right shoulder for more than one-third of the shift and he would be further limited in overhead and other activities.  That said, there are any number of jobs that the Veteran could complete under those circumstances, including greeter and night watchman.  Indeed, the 2015 examiner estimated that the Veteran would be able to work in half of all sedentary jobs, even accounting for his right shoulder limitations.  

In addition, the evidence indicates that the Veteran may have difficulty performing sedentary activities due to neck and back problems, but those are non-service connected disabilities.  Similarly, the Veteran reports problems using a computer and writing due to hand, finger, and wrist problems.  The associated numbness and tingling have been definitively attributed to his carpal tunnel syndrome and the objective medical evidence of record has specifically found that the carpal tunnel syndrome is unrelated to the service-connected right shoulder disability.  The Board recognizes that the Veteran has a certain level of medical expertise due to his training as a chiropractor; however, he has provided no basis for his belief that the finger, hand, and wrist symptoms are due to his right shoulder disability, other than a broad assertion that he believed they were related.  The Board finds the objective evidence of significantly greater probative value in this regard as they provided a rationale noting the diagnosis of carpal tunnel syndrome fully contemplated the Veteran's symptoms and that there was no association between carpal tunnel syndrome and the Veteran's right shoulder disability, particularly given that the carpal tunnel symptoms did not begin until many years after the in-service injury that was the basis for the current right shoulder disability.  

Thus, the most probative evidence of record demonstrates that the Veteran's service-connected right shoulder disability does not preclude him from sedentary employment.  

The Board acknowledges that the Veteran's service-connected disability has some effect on his occupational impairment.  However, the 30 percent schedular rating recognizes the industrial or commercial impairment resulting from his disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a 30 percent rating for partial loss of right infraspinatus and supraspinatus muscle power with injury to subluxating internal clavicular joint is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to TDIU is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


